DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Application 17189996 and US Patent 10721165
Claims 1, 9, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10721165 in view of Chua and Caplippe. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims encompass similar scope. However claim 1 in the patent 10721165 states this limitation “generating a data model based on a set of SDN parameters and the monitor data comprising generating an approximation of a sensitivity score for a process, wherein the sensitivity score for the process is based on a prediction as to how sensitive the process is to changes in loss, latency and/or jitter ” which is not explicitly stated in the current application 17189996. It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the current application 17189996 in view of U.S. Patent No. 10721165 in order to generating a data model based on a set of SDN parameters and the monitor data comprising generating an approximation of a sensitivity score for a process, wherein the sensitivity score for the process is based on a prediction as to how sensitive the process is to changes in loss, latency and/or jitter because it would provide an effective way to provide proper classifications and detect any negative impact at early stages and mitigate it proactively. 
Applications (17189996 and 16019482)
Claims 1, 5, 9, 12, 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11-12 and 16-17 of copending Application No. (16019482) in view of Chua and Caplippe. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. However Claim 1 in the copending Application No. (16019482) states this limitation However claim 1 in the co-pending application states this limitation “receiving an input signal to generate a data model in view of a set of input parameters ” which is not explicitly stated in the current application 17189996. It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the current application 17189996 in view of co-pending application in order to receive an input signal to generate data model because it would help the administrator provide more controls over the SDN network and the SDN controllers. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-5, 9-12, and 15-18 are rejected under 35 U.S.C. 103 as being un-patentable over Chua et al. (“Chua”, US 9276877 B1) hereinafter Chua, in view of Calippe et al. (“Calippe”, US 20130110757 A1) hereinafter Calippe, and further view of Chen et al. (“Chen”, US 10320644 B1) hereinafter Chen. 

Regarding claim 1, Chua teaches a method, comprising:
identifying a set of devices in a software-defined network (SDN) ([Col. 5 Lines 32-49] network devices and service devices in Fig. 1 {Elements 108, 110, 116 and 112} are a set of devices in the SDN)(SDN controller 112 and administrator station 114 are another set of the devices in the Software Defined Network);
determining a set of quality of service (QoS) characteristics ([Col.6 Line 1-30] service devices could be in different categories, Anti-spam devices {security characteristic}, Anti-virus devices {security characteristic}, application security devices {monitor security characteristic}, traffic shaping scaling devices {payload data characteristic} and or monitoring traffic {performance data characteristic}) that the set of devices in the SDN are to monitor within the SDN;
generating a set of instructions for the set of devices in the SDN to monitor the set of QoS characteristics ([Col. 14 Lines 12-30] The service control unit {Element 138 in Fig. 2} in the SDN controller interact {provide controls and instructions} with services devices {set of devices} that include flow data, security services, latency monitoring, congestion monitoring);
sending the set of instructions as a control message to the set of devices in the SDN ([Col. 16 Line 23-44][Col. 30 Line 7-23] The message or signal used to program or configure the network devices to send data representative of an event corresponds to the “control message”) 
receiving monitor data via the control plane from at least one device of the set of devices in the SDN ([Col. 7 Lines 28-37] SDN controller received data from the service devices {set of devices in the SDN network}, data related to Denial of Service, Intrusion Detection System, Intrusion prevention System), the monitor data being based on the at least one device of the set of devices in the SDN monitoring of the set of QoS characteristics substantially in real-time ([Col. 14 Lines 13-30] the service device unit in the SDN controller interacts with the service devices 116 to provide services {continuous – real time} congestion and latency monitoring);
determining a change to a set of parameters of the SDN ([Col. 16 Lines 23-45] SDN controller configures service devices 116 to send data to SDN controller, and reprogram these devices based on the feedback {change to set of parameters}, SDN controller receives feedback from the network devices, the feedback such as performance metrics (Latency, Jitter, Packet Loss))([Col. 16 Lines 45-50] the SDN controller reprograms the devices in the SDN network based on the data received from these devices);
selecting a new route path based on the change to the set of the parameters of the SDN ([Col. 8 Lines 3-7] SDN controller 112 may also be configured to track changes related to rules provided for modifying paths through SDN 106.)([Col. 15 Lines 50-65] path determination unit 134 may be configured to utilize security information 148 to develop paths through SDN 106 to provide protection to SDN 106. SDN controller 112 may develop rules, stored in rules 142, that define triggers associated with events that cause control unit 130 to program network devices of SDN 106 via SDN interface 152 in response to the triggers.)([Col. 19 Lines 1-10] path determination unit 134 may determine one or more redundant paths between two endpoints, e.g., to perform high availability)([Col. 14 Lines 53-62])([Col. 26 Lines 37-43] SDN controller 112 may program network devices of an SDN to forward traffic according to network paths that were determined based on one or more of connections determined between the network devices, service devices among the network devices, zones for packet flows through the network devices, and/or trusted or untrusted packet flows.) and
sending the new route path to the set of devices in the SDN, wherein an execution of the new path at one or more of the set of devices in the SDN adjusts the monitor data to more closely match a template ([Col. 3 Lines 28-31] in response to a failover event, configure the network devices to switch from the primary path to the backup path.)([Col. 14 Lines 28-31] In response to detection of loss by the monitoring device, SDN controller 112 may reprogram network devices to reduce loss, congestion, and/or latency, e.g., by directing traffic along a backup path.)([Col. 15 Lines 58-63] in response to the triggers. SDN controller 112 may program the network devices of SDN 106 Such that, in response to one of the triggers “firing that is, becoming activated, the network devices modify forwarding information for a packet flow related to the external trigger that fired.)[Col. 22 Lines 22-31][Col. 26 Lines 44-65] SDN Controller programs the network devices and monitors these network devices to determine whether the network devices are performing according to the programming and determined paths {template}, SDN controller reprograms the network devices that are not forwarding data correctly such that the packet flow remain operable {template}).

Chau does not explicitly teach generating an estimate on how the change affects the set of devices in the SDN, however
Calippe teaches generating an estimate on how the change affects the set of devices in the SDN ([0078] Fig. 2 the impact analysis engine (IAE) 228 is generally adapted for providing an impact assessment indication associated with any proposed (or implemented) attribute change, such as the addition, deletion or modification of any network element attribute, transport layer infrastructure attribute, EPS path attribute or mobile service component attribute within the LTE network 110.)([0079] Various functions performed by the impact analysis engine 228 include one or more of creation, modification and/or deletion of real objects or logical objects representing network elements, sub-elements, links or portions thereof (e.g., a Port, a Card, a Processor or other portion). Depending upon the logical objects, the operations of creation, modification and/or deletion of logical objects may be performed independently by the impact analysis engine 228 or in conjunction with other functional elements such as described herein area, For example, deleting a S1-mme link has an impact if an eNodeB is currently operationally up and communicating with the MME. Similarly, the creation of certain objects requires some modules on the Network Element to be restarted which is service impacting. The action associated with any object (Real or Logical (e.g., Interface, S1-mme link, Routing Protocol and the like)) is analyzed by the Impact Analysis Engine (228) as discussed herein, and may result in an Impact warning/summary and the like.)([0114] Fig. 4 At step 420, the attribute modification is analyzed according to one or more of a plurality of rules to determine thereby a negative impact level associated with the attribute modification.), 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chua in view of Calippe in order to estimate the impact of the change to the set of parameters of the SDN because it would provide an effective way to detect any negative impact at early stages and mitigate it proactively. 

Chua does not explicitly teach sending via a control plane that is isolated from a packet forwarding path, however
Chen teaches sending via a control plane that is isolated from a packet forwarding path ([Col. 15 Lines 64-67][Col. 16 Lines 1-28] Fig. 4 Accumulated metrics 418 {Policy info} may be transmitted periodically to a repository 470 in the depicted embodiment, e.g., using a control plane network path which has minimal or no overlap with the paths used for client application's traffic (the inbound packets 412 and outbound packets 410).). 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chua in view of Chen in order to provide send the new route path through control plane because it would help the controllers in SDN optimize the network Quality of service parameters within the network and make decisions quickly to reconfigure the appropriate devices in the network when needed without putting any additional load on the regular forwarding paths.  

Regarding claim 2, Chau, Calippe, and Chen teach the method of claim 1.
([Col. 5 Lines 32-49] the network devices can be virtual instantiations).

Regarding claim 3, Chau, Calippe, and Chen teach the method of claim 1.
Chau further teaches wherein determining the set of QoS characteristics that the set of devices in the SDN are to monitor within the SDN comprises: determining a first set of QoS characteristics for a first device type (Col. 9 Lines 7-20] high availability {Payload data, performance data characteristics} are the first set of characteristic, network devices {elements 108, and 110} are the first device types), wherein sending the set of instructions as the control message to the set of devices in the SDN ([Col. 23 Lines 23-45] SDN controller configures the network devices {network devices 110 and 108 in Fig. 1 are configured though SDN controllers}) comprises sending the first set of QoS characteristics to one or more devices of the first device type ([Col. 23 Lines 23-45] Fig. 4 shows that there are control plane and data plane, both are different from each other); and
determining a second set of QoS characteristics for a second device type ([Col. 16 Lines 23-45] service devices are the second device type {Fig. 1}, second of characteristics are related to latency, jitter and packet loss {network characteristic}), wherein sending the set of instructions as the control message to the set of devices ([Col. 16 Lines 23-45] SDN controller configures the service devices 116) in the SDN comprises sending the second set of QoS characteristics to one or more devices of the second device type ([Col. 23 Lines 23-45] SDN controller configures the service devices).

Chua does not explicitly teach sending via a control plane that is isolated from a packet forwarding path, however
Chen teaches sending via a control plane that is isolated from a packet forwarding path ([Col. 15 Lines 64-67][Col. 16 Lines 1-28] Fig. 4 Accumulated metrics 418 {Policy info} may be transmitted periodically to a repository 470 in the depicted embodiment, e.g., using a control plane network path which has minimal or no overlap with the paths used for client application's traffic (the inbound packets 412 and outbound packets 410).). 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chua in view of Chen in order to provide send the new route path through control plane because it would help the controllers in SDN optimize the network Quality of service parameters within the network and make decisions quickly to reconfigure the appropriate devices in the network when needed without putting any additional load on the regular forwarding paths.  

Regarding claim 4, Chau, Calippe, and Chen teach the method of claim 1.
Chau further teaches wherein determining the set of QoS characteristics that the set of devices in the SDN are to monitor within the SDN comprises determining to monitor at least one of: an anomaly, performance data, location data, payload data, carrier data, data related to an application, and network QoS characteristics ([Col. 16 Lines 23-45] performance monitoring metrics include Jitter, latency or packet loss {network characteristic}).

Regarding claim 5, Chau, Calippe, and Chen teach the method of claim 1.
Chau further teaches wherein determining the change to the set of parameters of the SDN comprises comparing the monitor data with the template and determining at least one difference between the monitor data and the template, wherein the change to the set of parameters of the SDN is determined to adjust the monitor data to more closely match the template ([Col. 23 Lines 5-16] the SDN controller monitors the devices in the SDN network to determine changes {additional connections added between devices, devices have failed, whether links have failed}, when such changes occurs {difference between the template and the monitor information}, SDN reprogram network devices to account such changes).

Regarding claim 9, Chua teaches a non-transitory computer-readable medium ([Col.10 Lines 64 – Col. 11 Line 5] Computer readable media {hardware} for storing instructions, one or more processors) that includes computer-readable instructions stored thereon that are executable by a processor to perform or control performance of operations comprising:
The rest of claim 9 can be rejected with the same reasoning as claim 1. 

Regarding claim 10, claim 10 can be rejected with the same reasoning as claim 2.
Regarding claim 11, claim 11 can be rejected with the same reasoning as claim 3.
Regarding claim 12, claim 12 can be rejected with the same reasoning as claim 5.

Regarding claim 15, Chua teaches a system comprising:
a memory ([Col. 32 Lines 21-34] Computer readable storage media include memory); and
one or more processors  ([Col. 32 Lines 21-34] Computer readable cause processors to perform method), the one or more processors are configured to perform operations comprising:
The rest of claim 15 can be rejected with the same reasoning as claim 1. 

Regarding claim 16, claim 16 can be rejected with the same reasoning as claim 2.
Regarding claim 17, claim 17 can be rejected with the same reasoning as claim 3.
Regarding claim 18, claim 18 can be rejected with the same reasoning as claim 5.

6 is rejected under 35 U.S.C. 103 as being un-patentable over Chua et al. (“Chua”, US 9276877 B1) hereinafter Chua, Calippe et al. (“Calippe”, US 20130110757 A1) hereinafter Calippe, and Chen et al. (“Chen”, US10320644B1) hereinafter Chen in view of Begwani et al. (“Begwani”, US 9674057 B2) hereinafter Begwani.

Regarding claim 6, Chau, Calippe, and Chen teach the method of claim 1.
Chau, Calippe, and Chen do not explicitly teach wherein the monitor data received via the control plane is encrypted, the method further comprising decrypting the monitor data, however
Begwani teaches wherein the monitor data received via the control plane is encrypted, the method further comprising decrypting the monitor data ([Col. 10 Lines 56-67] the decryption unit {element 308 in Fig. 3} in the control plane decrypts the data/traffic from another Control Plane, the decryption unit 308 decodes the data that has been previously encrypted to render it back to its unencrypted state). 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chau, Calippe and Chen in view of Begwani in order to encrypt and decrypt the monitor data because it encryption and decryption provide protection to the monitoring data while it is being transferred between devices. 

Claims 7-8, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being un-patentable over Chua et al. (“Chua”, US 9276877 B1) hereinafter Chua, Calippe et al. (“Calippe”, US 20130110757 A1) hereinafter Calippe, and Chen et al. (“Chen”, US10320644B1) hereinafter Chen in view of Zou et al. (“Zou”, US 20160234121 A1) hereinafter Zou.

Regarding claim 7, Chau, Calippe, and Chen teach the method of claim 1.

Zou teaches wherein determining the set of QoS characteristics that the set of devices in the SDN are to monitor within the SDN comprises selecting a subset of devices of the set of devices in the SDN ([0030] device 102 {ALTO node 102 in Fig. 1} communication with the SDN controllers {elements 104 in Fig. 1}{SDN Controllers 104 are the subset of devices}).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chau, Calippe, and Chen in view of Zou in order to have a subset of devices within the set of the devices because it would improve the manageability of large scale SDN networks by partitioning the entire network into multiple small sub SDN networks.

Regarding claim 8, Chau, Calippe, Chen and Zou teach the method of claim 7.
Chau , Calippe, and Chen do not explicitly teach wherein generating the set of instructions for the set of devices in the SDN to monitor the set of QoS characteristics comprises generating the set of instructions for the subset of devices, however
Zou teaches wherein generating the set of instructions for the set of devices in the SDN to monitor the set of QoS characteristics comprises generating the set of instructions for the subset of devices ([0030] ALTO node 102 in Fig. 1 communicates with the subset of devices {elements 104 – SDN controllers} to collect network information and/or transmit traffic –optimization decisions {instructions}). 
wherein sending the set of instructions as the control message to the set of devices in the SDN via the control plane that is isolated from the packet forwarding path comprises sending the set of instructions as the control message to the subset of devices via the control plane that is isolated from ([0025] There are two planes, data plane and control plane, SDN controllers 104 utilizes the control plane to control the network nodes 108). 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chau, Calippe, and Chen in view of Zou in order to generate the set of instructions for the subset of devices and send the instruction through the control plane because it would improve the manageability of large scale SDN networks by partitioning the entire network into multiple small sub SDN networks which will improve the overall performance of large scale network

Regarding claim 13, claim 13 can be rejected with the same reasoning as claim 7.
Regarding claim 14, claim 14 can be rejected with the same reasoning as claim 8.
Regarding claim 19, claim 19 can be rejected with the same reasoning as claim 7.
Regarding claim 20, claim 20 can be rejected with the same reasoning as claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                   /NINOS DONABED/Primary Examiner, Art Unit 2444